Title: To James Madison from Joseph Jones, 25 March 1796
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 25th. Mar: 1796.
The day after my return I wrote you a few lines to let you know I was at home I shall in a few days be obliged to set out on the eastern circuit and shall not return untill between the 20th. and last of may. I shall reach Williamsburg the 28th. of April if not a day or two before where I shall remain abt. twelve days I shall be glad to hear from you at that place any material occurrence that may happen between the 1t. next month and my arrival there. If you commence abt. the 15 or 18 of the month they will get there by or before my arrival and any you may write afterwards to the middle of may or near it will meet me there as I shall return from the Eastern shore through Wmsburg. and Richmond. I was at Col. Madisons on my late journey, they were well—he had got some clover seed from one Keyser none to be had here Richmond or Charlotte[s]ville. Mr. Jefferson was well and almost alone. Mr. Randolph and his Lady are in Richmond for the winter. I beg your attention to the affair of Pickering and also of Bache Monroe expected from the last person abt. 250 or 300 dols. on acct. advances to Paine—he is paying int. for the money untill by paymt. it is stoped. Mr. Livingstons motion (tho’ nothing more than usual and common and on the communication of the treaty to the house to be expected) has drawn into discussion a very important question wher. the treaty making power is paramount the Legislature for to that it goes ⟨and⟩ if that is our situation our representatives had better return home and take care of their farms for they can be of little or no use to their constituents in Congress. I always feared the consequences of general expressions & undefined powers in the Executi⟨ve⟩ And judiciary branches which might by construction be made the cloak to cover bad and dangerous designs knowing too that even the best men in Office are but too apt to hold fast all they are generally allowed to have but to grapple as much more as they can cleverly get into their clutches—the Governors or persons appointed to execute the government too generally think the gover[n]ment and people have separate interests and instead of making efforts to preserve the rights of the people are almost always aiming at encroachments and if the people oppose or complain of these attempts, the officers of government with insolence bawl out they want to break down or destroy the government to pull down the house they have taken the pains and trouble to erect they might as well say the people are all run mad and calling for knives to cut their own throa⟨ts.⟩ Let Governors stretch neither Laws or constitution and the people will honor and caress them. As far as I have seen the debates the Gent. who have supported the motion and opposed the unlimited power of the Executive in making Treaties have greatly the advantage of the argument and cannot I think fail to obtain a large majority—still I do not conclude as a necessary consequence that an equal majority will appear in opposition to carrying the treaty into effect altho’ much may be infered from the decision of Livingsto⟨n’s⟩ motion. I find the papers lately come very irregularly sometim⟨es⟩ one or two mails withot any. Adieu. Yr. friend & Servt
Jos: Jon⟨es⟩
I shall next post trouble you with Letters for Monroe & Joe.
